Citation Nr: 1524508	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-35 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to a higher initial disability rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to an initial compensable disability rating for the service-connected left ear hearing loss. 

4.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected tender scar secondary to laceration and repair of the right ear. 

5.  Entitlement to an initial compensable disability rating for the service-connected status post removal of the right and left great toenails. 

6.  Entitlement to an initial compensable disability rating for the service-connected status post fracture of the distal fifth metatarsal with mild arthritis of the right foot. 

7.  Entitlement to an initial compensable disability rating for the service-connected hallux valgus of both feet. 

8.  Entitlement to a higher initial disability rating in excess of 20 percent for the service-connected temporomandibular joint (TMJ) dysfunction associated with fracture of the right condyle.

9.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected left shoulder with grade II acromioclavicular (AC) separation (a left shoulder disability). 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1996 to May 2005, and from July 2009 to April 2010.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In evaluating this case, the Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran initially requested a hearing before a decision review officer.  In a February 2014 written statement, the Veteran withdrew the request for a DRO hearing.  In March 2015, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript is included in the VBMS claims file.

The issue of entitlement to a higher initial rating for the left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At a March 2015 videoconference hearing, the Veteran withdrew his substantive appeal of the issues of entitlement to service connection for right ear hearing loss, and entitlement to higher ratings for PTSD, left ear hearing loss, tender scar secondary to laceration and repair of the right ear, status post removal of the right and left great toenails, status post fracture of the distal fifth metatarsal with mild arthritis of the right foot, hallux valgus of both feet, and TMJ dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the issues of entitlement to service connection for right ear hearing loss, and entitlement to higher ratings for PTSD, left ear hearing loss, tender scar secondary to laceration and repair of the right ear, status post removal of the right and left great toenails, status post fracture of the distal fifth metatarsal with mild arthritis of the right foot, hallux valgus of both feet, and TMJ dysfunction.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Claims Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id. 

At the March 2015 Board hearing, the Veteran stated that the only issue he wished to appeal is entitlement to a higher initial rating for a left shoulder disability, and that he did not wish to appeal the issues of entitlement to service connection for right ear hearing loss, and entitlement to higher ratings for PTSD, left ear hearing loss, tender scar secondary to laceration and repair of the right ear, status post removal of the right and left great toenails, status post fracture of the distal fifth metatarsal with mild arthritis of the right foot, hallux valgus of both feet, and TMJ dysfunction.  Since the Board no longer has jurisdiction over these formally appealed claims, they are dismissed. 


ORDER

The appeal pertaining to entitlement to service connection for right ear hearing loss is dismissed.

The appeal pertaining to entitlement to a higher initial disability rating for PTSD is dismissed. 

The appeal pertaining to entitlement to a higher initial disability rating for left ear hearing loss is dismissed. 

The appeal pertaining to entitlement to a higher initial disability rating for tender scar secondary to laceration and repair of the right ear is dismissed. 

The appeal pertaining to entitlement to a higher initial disability rating for status post removal of the right and left great toenails is dismissed. 

The appeal pertaining to entitlement to a higher initial disability rating for status post fracture of the distal fifth metatarsal with mild arthritis of the right foot is dismissed. 

The appeal pertaining to entitlement to a higher initial disability rating for hallux valgus of both feet is dismissed. 

The appeal pertaining to entitlement to a higher initial disability rating for TMJ dysfunction associated with fracture of the right condyle is dismissed.


REMAND

Left Shoulder Disability Rating

With respect to the claim of entitlement to a higher initial rating for a left shoulder disability, the appeal must be remanded for an examination.  The most recent left shoulder examination was in September 2010.  At the March 2015 Board hearing, the Veteran asserted that his left shoulder symptoms, especially range of motion, had worsened since the September 2010 VA examination.  Therefore, a new VA examination should be ordered to document the current severity of the service-connected left shoulder disability.

Accordingly, the issue of entitlement to a higher initial rating for the left shoulder disability is REMANDED for the following actions:

1. Provide the Veteran with a VA examination that addresses the severity of the left shoulder disability.  

2. After completion of the above, readjudicate the issue of entitlement to a higher initial rating for the left shoulder disability.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


